Citation Nr: 0619614	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  04-06 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, claimed as major depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 12, 1992 to 
May 14, 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim seeking entitlement to service connection for 
major depression.  

In December 2003 the veteran testified before a decision 
review officer seated at the RO, and in April 2006, she 
testified before the undersigned Veterans Law Judge via 
videoconference.  A transcript of both hearings has been 
associated with the claims file.  


FINDINGS OF FACT

The veteran has not presented competent evidence of a current 
psychiatric disability which had its onset during active 
military service, or within a year thereafter.


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by 
service, nor may the incurrence of a psychosis be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds that any defect with respect to the notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has been informed of the 
evidence needed to show her entitlement to VA benefits via 
December 2002, August 2003, and January 2005 letters, a 
January 2003 rating decision, the statement of the case 
(SOC), and the supplemental statement of the case (SSOC).  In 
addition, the RO letters, the SOC, and SSOC provided the 
veteran with specific information relevant to the VA's duty 
to notify.  Thus, no further notices are required.  See 
Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports.  Thus, 
the Board finds that no additional evidence, which may aid 
the veteran's claim or might be pertinent to the bases of the 
claim, has been submitted, identified or remains outstanding, 
and the duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to the 
claim addressed in this decision.    By the informational 
letters, the rating decision, the SOC, and the SSOC, VA 
satisfied the fourth element of the notice requirements.  
Therefore, to decide the appeal regarding the veteran's claim 
discussed herein would not be prejudicial error to the 
claimant.  See VAOPGCPREC 7-2004.

As previously indicated, in Pelegrini, supra, the U.S. Court 
of Appeals for Veterans Claims (Court) held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this respect, the December 2002 RO letter 
properly notified the appellant of the evidence required to 
substantiate her claim for VA benefits.  In addition, the 
reasons and bases of the January 2003 rating decision, the 
SOC, and the subsequent SSOC specifically explained to the 
appellant what the evidence must show in order to establish 
service connection for the claimed disability.  Furthermore, 
although it is unclear from the record whether the appellant 
was explicitly asked to provide "any evidence in [her] 
possession that pertains" to her claim, the Board finds that 
she has been notified of the need to provide such evidence.  
See 38 C.F.R. §  3.159(b)(1).  The AOJ's December 2002 letter 
informed her that additional information or evidence was 
needed to support her claim, and asked her to send the 
information or evidence to the AOJ.  In addition, the SOC 
contained the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes such notice.  Under these circumstances, the Board 
is satisfied that the appellant has been adequately informed 
of the need to submit relevant evidence in her possession. 

Finally, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection, but she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The veteran seeks service connection for a psychiatric 
disability, claimed as major depression.  Service connection 
may be awarded for a current disability arising from a 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2005).  Service connection may also be 
awarded for certain disabilities, such as psychoses, which 
manifest to a compensable degree within a statutorily-
prescribed period of time.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

According to the veteran's October 1991 service entrance 
examination, she was without a psychiatric disorder at the 
time she entered active military service, and she was found 
fit for same.  However, she was shortly thereafter found to 
be unmotivated and disrespectful, with a poor attitude, 
according to a personal observation report filed by her drill 
sergeant.  In February 1992 she was sent for psychiatric 
consultation after revealing a history of physical and sexual 
abuse during childhood.  Her mood was anxious, but no other 
evidence suggested a psychiatric disability.  Her thought 
content and intellectual functioning were both within normal 
limits, and no psychiatric diagnosis was rendered.  Another 
psychiatric consultation was performed in April 1992.  While 
her affect and mood were sad, the examiner found insufficient 
evidence to support a diagnosis of major depressive disorder.  
Thought content and processes were also within normal limits, 
and no psychotic disorder was observed.  Intellectual 
functioning was without impairment, and the veteran denied 
homicidal or suicidal ideations.  Overall, the examiner found 
no evidence of a psychological disorder.  Separation from 
service was recommended.  The veteran was separated from 
service with an uncharacterized discharge in May 1992.  No 
service separation examination is of record.  

Subsequent to service, the veteran began seeking private 
psychiatric treatment in 1995 at the South County Mental 
Health Center.  Shortly thereafter she was diagnosed with 
schizoaffective disorder and major depression, for which she 
was given medication and ongoing psychiatric treatment, both 
inpatient and outpatient.  Based on these diagnoses, the 
veteran was awarded Social Security Disability benefits.  
More recent private psychiatric treatment records confirm a 
current psychiatric disability, most frequently diagnosed as 
schizoaffective disorder.  

According to her April 2006 hearing testimony, the veteran 
first began to experience psychiatric symptoms during 
military service.  She stated she was mal-treated by her 
superiors during basic training and began to experience 
depression, anxiety, and related symptoms shortly thereafter.  
Following service separation, she began to seek private 
psychiatric care.  

In support of her claim the veteran has submitted a December 
2003 statement from C.T., M.D., a private psychiatrist 
treating the veteran.  Dr. T. stated the veteran was first 
diagnosed with schizoaffective disorder in 1992 at the South 
County Mental Health Center.  However, records from South 
County reflect the veteran's treatment at that facility began 
in 1995, not 1992.  Additionally, on the veteran's own 
November 2002 claim for VA benefits, she stated she began 
treatment at South County in 1995.  Dr. T. also stated the 
veteran had emotional problems "which were exacerbated in 
the service."  However, there is no indication in the 
statement that Dr. T. either began treating the veteran 
earlier than the late 1990's, or that the veteran's service 
medical records, including her psychiatric consultations, 
were reviewed.  Thus, in these circumstances, any medical 
opinion would necessarily be based upon the appellant's 
wholly unsubstantiated accounts.  See, e.g., Swann v. Brown, 
5 Vet. App. 229, 233 (1993) (generally observing that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant).  

"It is the responsibility of the BVA . . . to assess the 
credibility and weight to be given to evidence."  Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  With regard to the weight to 
assign to these medical opinions, the Court has held that 
"[t]he probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion that the physician reaches . . . 
As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the [BVA as] adjudicators . . ."  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  

In the present case, Dr. T.'s statement appears to have no 
basis other than the veteran's self-reported history; as 
such, this statement is not found credible by the Board.  Not 
only does it suggest a psychiatric disability was diagnosed 
at another private facility several years before the veteran 
was actually treated there, but it also fails to account for 
her psychiatric consultations in service which found no 
evidence of a psychiatric disability.  As noted above, in-
service psychiatric consultations were afforded the veteran 
in both February and April 1992, and both were negative for a 
psychiatric disability.  Thereafter, the veteran did not seek 
post-service psychiatric treatment for several years.  In the 
absence of any evidence establishing the onset of a 
psychiatric disability either during military service or 
within a year thereafter, service connection for a 
psychiatric disability must be denied.  At present, the 
veteran has presented no such evidence; the competent 
evidence of record does not reflect onset of a psychiatric 
disability prior to approximately 1995, three years after the 
veteran's service separation.  

The veteran herself has alleged that her psychiatric disorder 
began during military service.  The Board also notes that she 
is trained as a certified nursing assistant, indicating at 
least some degree of medical knowledge.  However, she has not 
indicated any specialized knowledge or training in 
psychiatric care, as would qualify her to diagnosis the onset 
of such a disorder.  Thus, her testimony is not found to be 
sufficiently compelling by the Board.  

In reviewing the veteran's claim, the Board notes that the 
veteran has not been afforded a VA medical examination 
specifically to address the question of a medical nexus 
between her current psychiatric disabilities, and any in-
service disease or injury.  However, the U.S. Court of 
Appeals for the Federal Circuit has held that in order for a 
VA examination to be necessary, "the veteran is required to 
show some causal connection between his disability and his 
military service.  A disability alone is not enough."  Wells 
v. Principi, 326 F.3d 1381, 1383-84 (Fed. Cir. 2003).  Thus, 
a VA examination is not warranted in the present case, based 
on the evidence of record.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for a psychiatric disability, 
claimed as major depression, as such a disability did not 
begin during military service or within a year thereafter.  
As a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).




ORDER

Service connection for a psychiatric disability, claimed as 
major depression, is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


